DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 8-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendments to claim 8.
Applicant's arguments filed August 26, 2022 with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
The applicant argues, at page 9, that the independent claims, when viewed as a whole, integrate any alleged abstract ideas into a practical application because they improve “technology or a technical field”.  See MPEP 22106.04(d)(1).  In particular, the applicant argues that implementing the method of claim 1, as-a-whole, within a wellbore improves a quality of a wellbore and facilitates early and accurate detection of leaks and other conditions in the wellbore.  The Examiner respectfully disagrees. 
MPEP 2106.05(a) states that “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.”
In the instant case, neither the specification nor the claims explain in detail how a quality of a wellbore is improved and how early and accurate detection of leaks and other conditions in the wellbore are facilitated.   At most, the claim recites “determining a cement-bond condition of a casing of the borehole based, at least in part, on the amplitude.”  That is, the claim simply recites making a determination based on a measurement, which constitutes a mental process.  Accordingly, the applicants arguments are not persuasive. 
The applicant further argues, at page 10, that none of the presented examples from MPEP 2106.05(g) are similar to the features of claim 1 and thus the additional limitations are not mere data gathering.  The Examiner respectfully disagrees.
  MPEP 2106.05(g) states that “Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.
Independent claim 1 recites, “digitally rotating one or more receivers of a plurality of receivers of a downhole tool to obtain 360 degrees of coverage of a borehole at a plurality of receiver azimuthal angles” and “at each rotation, receiving, by the plurality of receivers, one or more signals associated with a source, wherein the plurality of receivers comprise one or more monopole receivers and one or more multipole receivers, and wherein the one or more monopole receivers receive the one or more signals as one or more monopole measurements and the one or more multipole receivers receive the one or more signals as one or more multipole measurements.”  That is, claim 1 recites rotating the receivers and at each rotation receiving signals.”  Therefore, these activities are incidental to the primary process or product  and therefore are merely a nominal or tangential addition to the claim, and thus are considered extra-solution activity.  Accordingly, the applicants arguments are not persuasive. 
Finally, the applicant argues, at pages 10-11, that the additional limitations recited in independent claim 1 amount to significantly more than the alleged abstract idea and cites MPEP 21065.05(I)(A).  Particularly, the applicant argues that the use of monopole receivers, multipole receivers, monopole measurements and multipole measurements confine the alleged abstract idea to a particular useful application of determining a cement-bond condition using specific devices such as the monopole and multipole receivers and thus are unconventional.  The Examiner respectfully disagrees.
The use of monopole or multipole receivers in downhole tools is well known and commonly used.  For example, US 2018/0003845 to Sakiyama discloses a downhole tool having a transmitter array with azimuthally spaced transmitters and receiver arrays with azimuthally spaced receivers (abstract).  Sakiyama further discloses that to evaluate elastic properties of a formation having intrinsic and/or stress-induced anisotropy, open-hole acoustic logging may utilize monopole or multipole (e.g., dipole or quadrupole) logging (at para. 0005).  Therefore, the use of monopole receivers, multipole receivers, monopole measurements and multipole measurements, is not considered unconventional.  Accordingly, the applicants arguments are not persuasive.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03:
According to the first part of the Alice analysis, in the instant case, the claims were determined to be directed to one of the four statutory categories: a method/process (claims 1-7) and a machine/system/product (claims 8-20). Based on the claims being determined to be within of the four categories (i.e., process or machine), (Step 1).

Regarding independent claim 1:
Step 2A Prong One:  This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.
Regarding independent claim 1 the claim recites a judicial exception as analyzed below:
computing the weighted sum of the one or more signals received at the plurality of receivers rotated to a first receiver azimuthal angle of the plurality of receiver azimuthal angles (Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 
determining an amplitude of the weighted sum of the one or more signals at each receiver azimuthal angle of the plurality of receiver azimuthal angles (Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III); and
determining a cement-bond condition of a casing of the borehole based, at least in part, on the amplitude (Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
The limitations as analyzed include concepts directed to the “mental process” groupings of abstract ideas performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection I) and “mathematical concepts” of abstract ideas performed using mathematical calculations. Thus, limitations noted above fall into the “mental process” and “mathematical concepts” groupings of abstract ideas.

Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. See 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
This judicial exception is not integrated into practical application. In particular, the claim recites the following limitations:
digitally rotating one or more receivers of a plurality of receivers of a downhole tool to obtain 360 degrees of coverage of a borehole at a plurality of receiver azimuthal angles (Mere data gathering – obtaining information (see MPEP § 2106.05(g));
at each rotation, receiving, by the plurality of receivers, one or more signals associated with a source, wherein the plurality of receivers comprise one or more monopole receivers and one or more multipole receivers, and wherein the one or more monopole receivers receive the one or more signals as one or more monopole measurements and the one or more multipole receivers receive the one or more signals as one or more multipole measurements (Mere data gathering – obtaining information (see MPEP § 2106.05(g));
When viewed in combination or as a whole, the recited additional elements do no more than add insignificant extra-solution to the judicial exception.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, independent claim 1 is directed to an abstract idea.

Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.
Regarding independent claim 1, the limitations do not include additional elements that are sufficient to amount to significantly more that the judicial exception, as discussed above. 
First, the additional elements include the recitation of gathering data using receivers (monopole and multipole) deemed no more than adding insignificant extra-solution activity to the judicial exception, as noted in Step 2A, Prong Two.
Thus, the claim limitations elements in claim 1, as examined, individually and as an ordered combination (e.g. as a whole) do not recite what the courts have identified as "significantly more”.
Regarding dependent claims 2, 3, 4, 5 and 7, these claims recite generic components or machinery (memory (claim 2), pre-filter (claim 3), transmitters (claims 4 and 5), and receiver (claim 7)) which are elements that are insufficient to amount to significantly more that the judicial exception, as discussed above.
Similarly, clam 6 does not include additional elements that are sufficient to amount to significantly more that the judicial exception, since it recites a determining process which is a “mathematical concept” of abstract ideas performed using mathematical calculations.
Thus, the claim limitations elements in claims 1-7, as examined, individually and as an ordered combination (e.g. as a whole) do not recite what have the courts have identified as "significantly more”.
Independent claims 8 and 14 recites similar features as those recited in independent claim 1 and thus are rejected on similar grounds.
Dependent claims 9-13 and 15-20 recite similar features as those recited in independent claims 2-7 and are thus rejected on similar grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0003845 to Sakiyama et al. discloses a downhole tool having a transmitter array with azimuthally spaced transmitters and receiver arrays with azimuthally spaced monopole and multipole receivers.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858